 

Ezhibit 10.1

 



LINE OF CREDIT AND RESTRUCTURING AGREEMENT

THIS LINE OF CREDIT AND RESTRUCTURING AGREEMENT (the “Agreement”), dated as of
February 23, 2012 (the “Effective Date”), is entered into between THWAPR, INC.,
a Nevada corporation (the “Company”), and RON SINGH, an individual (“R. Singh”).

1.  Definitions.  In addition to the other terms defined in this Agreement, as
used in this Agreement, the following terms shall be defined as follows:

(a)  “Affiliate” shall have the same meaning as is defined in Rule 405
promulgated under the Securities Act of 1933, as amended.

(b)  “Board of Directors” shall mean the board of directors of the Company and
any future Subsidiary of the Company, which shall (i) immediately prior to the
Effective Date, consist of Bruce Goldstein, Barry Hall, Leonard Dryer and Robert
Rosenblatt, and (ii) immediately following the Effective Date shall consist of
R. Singh, Barry Hall, Leonard Dryer, Robert Rosenblatt and three additional
individuals designated by R. Singh.

(c)  “Business of the Company” shall have the meaning defined in Exhibit C
annexed to this Agreement.

(d)  “Competitor” shall mean any Person who conducts the same or similar
business or business activity as the Business of the Company and generates more
than 5% of their consolidated gross revenue from the same business as the
Business of the Company.

(e)  “Critical Payables” shall mean those accounts payable and other accrued
obligations of the Company that are payable to those Unaffiliated Creditors who
are listed on Exhibit A annexed hereto and made a part hereof.

(f)  “Dollars” or “$” shall mean dollars of the United States.

(g)  “Effective Date” shall be the date of the Initial Advance by R. Singh or
his Affiliate to the Company.

(h)  “Executive Committee” shall mean an executive committee of the Board of
Directors granted the specific authority set forth in this Agreement and
consisting of R. Singh and Barry Hall, or (x) in the absence for any reason of
R. Singh an individual designated by any Affiliate of R. Singh or other
Investor, and (y) in the absence for any reason of Barry Hall, an individual
designated by the Board of Directors.  

(i)  “Initial Advance” shall have the meaning set forth in clause (ii) of
Section 2(b) of this Agreement.

(j)  “Investor” or “Investors” shall mean the individual and collective
reference to R. Singh, his Affiliates and any other Person acceptable to R.
Singh and reasonably acceptable to the Board of Directors of the Company who
shall provide debt or equity financing to the Company.



 

 

 

(k)  “Line of Credit” shall mean the maximum $200,000 line of credit to be
provided to the Company by R. Singh and other Investors described in Section
2(b) of this Agreement.

(l)  “Major Decisions” shall have the meaning set forth in Section 3(e) of this
Agreement.

(m)  “Person” shall mean and include any individual, corporation, partnership,
limited liability company or government instrumentality,

(n)  “Party” or “Parties” shall mean the individual or collective reference to
the Company, R. Singh or both of such Persons, and their respective Affiliates,
any other Persons who shall become Investors and subject to this Agreement, and
their respective successor and assigns.

(o)  “Technology” shall mean all of the Company’s intellectual property,
including but not limited to (i) any and all inventions (whether patentable or
unpatentable and whether or not reduced to practice), ideas, research and
techniques, technical designs, discoveries and specifications, improvements,
modifications, adaptations and derivations thereto, and patents, Patent
Applications, models, industrial designs, inventor’s certificates, and patent
disclosures, together with reissuances, continuations, continuations in part,
revisions, extensions and reexaminations thereof (the “Patents”),
(ii) trademarks (any applications for registration therefor, including any
modifications, extensions or renewals thereof), all service marks, logos, trade
dress, brand names and trade names, assumed names, corporate names and other
indications of origin (whether registered or unregistered) (the “Trademarks”),
(iii) copyrights (whether registered or unregistered and any applications for
registration therefor, including any modifications, extensions or renewals
thereof) (the “Copyrights”), (iv) trade secrets, know-how and confidential
business information and any other information, however documented, that is a
trade secret within the meaning of the applicable trade secret protection Laws,
including without limitation the Uniform Trade Secrets Act (the “Trade
Secrets”); (v)  all computer programs, software design documents, packaged and
unpackaged, including any and all software implementations of algorithms, models
and methodologies, any and all data and collection of data, whether machine
readable or otherwise, descriptions, schematics, flow charts, the raw form and
executable form of the source codes, object codes, bytecode, micro-op codes,
databases and compilations or other work product used to design, plan, organize
and develop any of the foregoing, and all documentation, including user manuals
and training materials, relating to any of the foregoing (the “Software”); (vi)
any and all rights under any and all transcoder licenses and license agreements
that the Company is currently a party to, including but not limited to the
agreement between the Company and RGB; and (vii) any similar or equivalent
intangible assets, properties and rights to any of the foregoing.

(p)  “Unaffiliated Creditors” shall mean all creditors of the Company, other
than R. Singh, Kavir Kang, Bruce Goldstein, Carlaris, Inc., Barry Hall,
Universal Management or any other direct or indirect Affiliate of R. Singh,
Kavir Kang, Bruce Goldstein, Carlaris, Inc., Barry Hall or Universal Management
(collectively, the “Affiliated Creditors”).

(r)  “Unaffiliated Debts” shall mean and any indebtedness, accounts payable,
accrued expenses or other amounts owed by the Company to any Unaffiliated
Creditor.



 

 

 

2.   Financing and Business Commitments of R. Singh. Subject at all times to the
terms and conditions of this Agreement, R. Singh does hereby make the business
and financial commitments to the Company set forth below in this Section 2, and
the Parties do hereby agree to the provisions of this Section 2.

(a)  General.  R. Singh hereby covenants and agrees to:

(i)  directly and through other Investors provide the Company with a Line of
Credit to support the ongoing essential operational costs of the Company that is
required to fulfill the current services provided by the Company to its existing
customers under agreements now existing or hereafter entered into, including
those representing Critical Payables owed to Unaffiliated Creditors;

 

(ii)  immediately following the Effective Date, pay or enter into good faith
negotiations with Unaffiliated Creditors holding Critical Payables of the
Company for the purpose of reducing and/or establishing a deferred payment
schedule with respect to future payments to such Unaffiliated Creditors;

 

(iii)  following implementation of clause (ii) above, enter into good faith
negotiations with Unaffiliated Creditors holding other Current Payables of the
Company for the purpose of reducing and/or establishing a deferred payment
schedule with respect to future payments to such Unaffiliated Creditors;

 

(iv)  following implementation of clauses (ii) and (iii) above, enter into good
faith negotiations with Bruce Goldstein, Barry Hall and other Affiliated
Creditors (excluding R. Singh and K. Kang) holding Current Payables of the
Company for the purpose of reducing and/or establishing a deferred payment
schedule with respect to future payments to such Affiliated Creditors;

 

(v)  together with Barry Hall and other members of management, seek to reduce
operating expenses and eliminating non-essential expenses of the Company by a
variety of action items to be reviewed and considered for implementation,
including (A) terminating or furloughing certain personnel, (B) reducing
compensation payable to personnel deemed essential to the ongoing operations of
the Company, and (C) relocating hosting services; and

(vi)  using his personal contacts to initiate potential partners to evaluate and
develop strategic alliances for the Company and the Business of the Company in
markets other than North America, such as China, India and Singapore; and

 

(vii)  commence discussions with other Investors to provide ongoing funding to
the Company,

 

(b)  Line of Credit.   R. Singh hereby agrees to provide the Company with a
maximum $200,000 line of credit (the “Line of Credit”). The proceeds of such
Line of Credit shall be used solely for the purposes set forth in Section 2(a)
above, and for no other purposes, unless otherwise approved by R. Singh and
two-third (2/3) of all members of the Board of Directors.

The Line of Credit shall contain the following terms and conditions:

(i)  Initial Advance.  On the Effective Date of this Agreement, R. Singh or his
Affiliate shall make an initial cash advance to the Company (the “Initial
Advance”) in the amount of $40,000. Such Initial Advance shall be used solely
for the purpose of making the payments contemplated by clause (ii) of Section
2(a) above, or as otherwise determined by the Executive Committee, but
consistent with the provisions of clauses (ii) and (iii) of Section 2(a).

 



 

 

 

(iii)  Additional Advances.   Following the Effective Date, and in order to
support the ongoing working capital requirements of the Company and to make the
payments contemplated by Section 2(a) above, so long as no Event of Default has
occurred and is continuing, R. Singh shall cause the Investors to make
additional loans and cash advances under the Line of Credit up to the maximum
$200,000 amount of such Line of Credit (with the Initial Advance, each an
“Advance”) in such amounts and on such occasions as shall be determined by the
Executive Committee or, with respect to Major Decisions, the Board of Directors.
Notwithstanding the foregoing, it is contemplated that Advances shall be made on
a monthly basis and shall not be less than $50,000 per month, unless otherwise
agreed by the Executive Committee. In the event of a dispute between the members
of the Executive Committee as to the amount or timing of any one or more
Advances, the Board of Directors shall make the final determination of the
amount of such Advance and its timing.

 

(iv)  Company Notes.  All Advances shall be evidenced by a 6% senior secured
convertible promissory note of the Company due on demand, with the amount and
dates of each such Advance specified on a schedule thereto (the “Company Note”).
Annexed hereto as Exhibit C and made a part hereof is the form of Company Note.
Subject at all times to Exhibit C annexed hereto, the Company Notes shall
include the following provisions:

 

(A)  Interest.  The Company Notes shall bear simple interest on the outstanding
amount of all Advances made, at an annual rate of six percent (6%) per annum
(the “Interest Rate”). Interest at the Interest Rate shall accrue on a quarterly
basis, commencing June 30, 2012, and all accrued interest shall be added to the
outstanding principal amount of the Company Notes and be payable, together with
principal, on the earlier of (A) demand, or (B) following an Event of Default
and acceleration of the indebtedness evidenced by such Company Note.

(B)  Security Interest.  As provided in the Company Note, as collateral for all
Advances made by R. Singh and other Investors up the maximum amount of the Line
of Credit shall be secured by a priority senior first lien and security interest
(the “Security Interest”) on all of the assets and properties of the Company,
including, without limitation, all Technology of the Company.

(C)  Convertibility.  As provided in the Company Note, the Investors or other
holders of Company Notes, may at any time, upon written notice to the Company
(the “Conversion Notice”) convert all or any portion of the principal amount and
accrued interest of all Company Notes into shares of common stock of the Company
(the “Common Stock”) at a conversion price equal to 75% of the volume weighted
average price of shares of Common Stock, as traded on any securities exchange
during the 20 trading days immediately prior to the date of the Conversion
Notice (the “Conversion Price”). Such Conversion Price shall be subject to
certain adjustment provisions as provided in the Company Note.

(D)  Voting for Directors.  Holders of Company Notes shall be entitled to vote
for the election of members of the Board of Directors at each annual or special
meeting of stockholders of the Company that is called, in whole or in part, to
elect members of the Board of Directors of the Company, on an “as converted”
basis, and shall be entitled to cast that number of votes as such stockholders
meeting as though all Company Notes had been converted into Conversion Shares at
a Conversion Price equal to 100% of the closing price of the Company’s Common
Stock on the Effective Date of this Agreement.



 

 

 

(c)  Funding Default.  Unless an Event of Default under the Company Notes or a
breach by the Company of any of its covenants and agreements contained in this
Agreement shall have occurred and be continuing, in the event that R. Singh or
the other Investors fail or refuse to provide reasonable Advances under the Line
of Credit in accordance with this Agreement (a “Funding Default”), the Board of
Directors of the Company (with R. Singh and his designees abstaining) may, by
majority vote, terminate this Agreement, in which event (i) R. Singh and his
designees shall resign or be subject to removal as members of the Board of
Directors of the Company, and (ii) R. Singh shall resign and President and Chief
Executive Officer of the Company.

 

3.  Management of the Company. In consideration for his commitments set forth in
Section 2 above, as of the Effective Date and simultaneous with its receipt of
the Initial Funding, the Company hereby covenants and agrees as follows.

(a)  Termination of Existing President and Chief Executive Officer.  Bruce
Goldstein shall either resign as President and Chief Executive Officer and as a
member of the Board of Directors of the Company or the Board of Directors shall
remove Bruce Goldstein as President and Chief Executive Officer and as a member
of the Board of Directors of the Company. The Parties acknowledge that Mr.
Goldstein shall continue to reserve all of his rights and remedies, including
those set forth in the personal services consulting agreement dated March 31,
2009 between Universal Management, Inc., an Affiliate of Mr. Goldstein, and the
predecessor to the Company.

(b)  Appointment of New President and Chief Executive Officer.  The Board of
Directors of the Company immediately prior to the Effective Date shall appoint
R. Singh as the new President and Chief Executive Officer of the Company, as at
the Effective Date.

(c)  Board of Directors.  As at the Effective Date, after giving effect to the
resignation or removal of Bruce Goldstein, the Board of Directors of the Company
shall consist of six (6) Persons, namely R. Singh, who shall serve as Chairman
of the Board, Barry Hall, Leonard Dryer, Robert Rosenblatt and two (2) other
individuals designated by R. Singh. In the event of the death, removal or
resignation of any of the designees of R. Singh, their replacements shall be
individuals designated by R. Singh. In the event of the death, removal or
resignation of R. Singh, his replacement and those R. Singh designees shall be
determined by any other Investors in the Company. The members of the Board of
Directors shall serve until the next annual meeting of stockholders of the
Company, or until their successors are elected and qualified.

(d)  Executive Committee.   As at the Effective Date, there shall be established
the Executive Committee who shall be delegated by the Board of Directors with
the authority to manage the business and affairs of the Company, to make
payments, enter into agreements and otherwise implement the plans set forth in
Section 2(a) of this Agreement; provided that all Major Decisions (as defined
below) shall be submitted to and approved by a majority of all of the six (6)
members of the Board of Directors of the Company prior to their implementation.



 

 

 

(e)  Major Decisions.  All of the following shall be deemed to be Major
Decisions that must be submitted to and approved by a majority of all of the
members of the Board of Directors of the Company as at the Effective Date of
this Agreement prior to their implementation by the Executive Committee or any
executive officer of the Company:

(i)  increasing or decreasing the size of the Board of Directors;

 

(ii)  approving a merger or sale of all or a majority of the assets, properties
or capital stock of the Company;

 

(iii)  approving any sale of capital stock or notes or debentures of the
Company, other than the Line of Credit contemplated by this Agreement;

 

(iv)  effecting any major joint venture or “going private” transaction;

 

(v)  appointing a new President, Chief Executive Officer or Chief Financial
Officer of the Company;

 

(vi)  removing any member of the Board of Directors, with or without cause;

 

(vii)  mortgaging, hypothecating or selling all or substantially all of the
assets of the Company;

 

(viii)  amending the certificate of incorporation or by-laws of the Company; and

 

(ix)  fixing or increasing the compensation of the President, Chief Executive
Officer or Chief Financial Officer of the Company.

 

4.  Additional Covenants of the Parties.

(a)  By R. Singh.  From and after the Effective Date of this Agreement, R.
Singh, on behalf of himself, Kevir Kang and each of the Affiliates of R.Singh
and the Investors (collectively, the “Investor Group”) hereby covenants and
agrees as follows:

(i)  Prior R. Singh Affiliate Loans.   Unless he shall accelerate the
indebtedness evidenced by the Company Notes and demand repayment of the
Advances, R. Singh shall not accelerate the indebtedness evidencing the Prior R.
Singh Affiliate Loans,

 

(ii)  Return of Technology.  In the event that for any reason, or no reason,
this Agreement shall be terminated the Investor Group shall return to the
Company all Technology and shall not retain any copies or duplicates of the
Technology.

 

(iii)  Return of Confidential Information. Upon termination of this Agreement
for any reason or no reason, the Investor Group shall promptly deliver and
surrender to the Company all papers, memoranda, notes, records, reports,
sketches, specifications, designs and other documents, writings (and all copies
thereof), and other property produced by them or coming into their possession by
or through this Agreement (the “Confidential Information”), and the Investor
Group agrees that all such materials will at all times remain the property of
the Company.

 

(iv)  Agreement Not to Solicit. Throughout the duration of this Agreement and
for a period of one (1) year following the termination of this Agreement for any
reason, the Investor Group agrees that none of them will, either directly or
indirectly, through any Person with which any of them is now or may hereafter
become associated, (i) cause or induce any present or future employee of the
Company to leave the employ of the Company or any Affiliate of Company to accept
employment with Company or any other member of the Investor Group or with such
Person, or other business entity or (ii) solicit any Person or entity which is a
customer of the Company for the purpose of directly or indirectly furnishing
services competitive with the business engaged in by the Company.

 



 

 

 

(b)  By the Company.  

 

(i)  Stockholders Meeting.  Promptly following the filing of its Form 10-K with
the Securities and Exchange Commission, the Company shall file an Information
Statement on Form 14C to obtain the consent from the holders of a majority of
the Company’s voting securities for the purpose of (i) increasing the total
number of shares of Common Stock the Company is authorized to issue to not less
than 500,000,000 shares of Common Stock, (ii) electing the members of the Board
of Directors, (iii) ratifying this Agreement and all of the transactions
contemplated hereby, and (iv) conducting such other and further business as may
property come before the meeting or any adjournments or adjournments thereof.

 

(ii)  Agreement with Preferred Stockholders.  The Company will undertake to use
its best efforts to negotiate amendments or modifications to the terms of its
agreement with holders of Series A Preferred Stock that are convertible on a 6.5
to 1 basis into shares of Common Stock in July 2012, all upon such terms and
conditions as shall be acceptable to R. Singh and the Board of Directors.

 

(iii)  Company Filings and Maintenance of Listing.  The Company shall use its
best efforts to continue to be in compliance with all of its reporting
requirements under the Securities and Exchange Act of 1934, as amended, and to
maintain the listing of its Common Stock on the OTC Markets QX Exchange or OTC
Markets QB Exchange.

 

(c)  Scope.   It is expressly agreed that if any restrictions set forth in this
Section 4 are found by any court having jurisdiction to be unreasonable because
they are too broad in any respect, then and in each such case, the remaining
restrictions herein contained shall, nevertheless, remain effective, and this
Agreement, or any portion thereof, shall be considered to be amended so as to be
considered reasonable and enforceable by such court, and the court shall
specifically have the right to restrict the business or geographical scope of
such restrictions to any portion of the business or geographic areas described
above to the extent the court deems such restriction to be necessary to cause
the covenants to be enforceable, and in such event, the covenants shall be
enforced to the extent so permitted.

(d)  Specific Performance. The Parties hereby acknowledge that a remedy at law
for any breach or violation or attempted breach or violation of the covenants
set forth in this Section 4 may be inadequate, agrees that the non-breaching
Party shall be entitled to seek specific performance of this Agreement or an
injunction or other equitable remedy in an action for equitable remedies under
this Agreement, and the non-breaching Party shall not be required to prove the
inadequacy or insufficiency of monetary damages. Each Party further agrees to
waive any requirement for a bond or other security in connection with any such
injunctive or other equitable relief.

 



 

 

 

5.  Assignment. No Party may assign all or any portion of the Agreement to any
other person or entity without the prior written consent of the other Party,
except that the either Party may assign any or all of its rights and interests
under this Agreement at any time (A) to one or more of the such Party’s
Affiliates for the purpose of undertaking all or part of such Party’s rights and
obligations pursuant hereto, or (B) as collateral security to any Investor
(including any agent for any such lender or lenders) providing financing to the
Company, or to any assignee or assignees of any such Investor, lenders or agent.
Furthermore, either Party may assign any or all of its rights and interests
under this Agreement: (a) to a purchaser of all or substantially all of such
Party’s assets; or (b) as a matter of law to the surviving entity in any merger
or consolidation to which such Party is a party; provided, however, that any
such successor-in-interest to either Party shall be obligated to assume in
writing, in a manner satisfactory to the other Party, all of the obligations,
covenants and agreements of the assigning Party..

 

6.  Further Assurances. The Parties agree to execute and deliver to the each
other, such documents and instruments and to take such other actions as may be
reasonable or necessary or as may be reasonably requested by the other in
furtherance of performance of the terms, covenants and conditions of this
Agreement.

7.  Notice. Any notice required to be given under this Agreement shall be in
writing and delivered personally to the other designated party at the above
stated address or mailed by certified, registered or express mail, return
receipt requested or by Federal Express. Either Party may change the address to
which notice or payment is to be sent by written notice to the other under any
provision of this paragraph.

8.  Governing Law. This Agreement shall be governed by the laws of the State of
New York, without giving effect to any principles regarding conflict of laws.

 

9.  Jurisdiction and Venue. Any litigation or other court proceedings with
respect to any matter arising from or in connection with this Agreement shall be
conducted in the federal or state courts in New York City. The Parties hereby
submit to personal jurisdiction and consent to venue in such courts, and waive
any defense based on forum non conveniens.

 

10.  Severability. If any clause of this Agreement is determined to be invalid,
illegal or unenforceable in whole or in part for any reason, it shall not affect
the legality or enforceability of any other clause of this Agreement.

 

11.  Entire Agreement. This Agreement (together with the Exhibits hereto) sets
forth the entire understanding and agreement by the Parties as of the date
hereof and supersedes all prior agreements and understandings (oral and written)
between the Parties with respect to the matters set forth in this Agreement. It
shall not be modified or amended except in writing signed by the Parties hereto
and specifically referring to this Agreement. This Agreement shall take
precedence over any other documents which may conflict with this Agreement.

 

12.  Authority. Company represents and warrants that it has all necessary power
and authority to execute and deliver this Agreement and all ancillary agreements
and to carry out their provisions. All action on the Company’s part required for
the lawful execution and delivery of this Agreement and all ancillary agreements
has been taken. Upon its execution and delivery, this Agreement and all
ancillary agreements will be a valid and binding obligation of the Company,
enforceable in accordance with its terms.

 

 

 

 

13.  Amendments and Modifications. This Agreement may not be amended or
otherwise modified unless evidenced in a writing and signed by each of Company
and the Investors.

 

14.  Successors and Assigns. This License and the rights and obligations
hereunder shall be binding upon and inure to the benefit of Company and
Investors and their respective successors and assigns.

 

15.  Counterparts. This Agreement may be executed in any number of counterparts,
and it is contemplated that the parties hereto may execute different
counterparts, which together shall constitute one and the same instrument.

 

16.  Attorneys’ Fees. In the event of any litigation, including appeals, with
regard to this Agreement, the prevailing Party shall be entitled to recover from
the non-prevailing Party all reasonable fees, costs, and expenses of counsel (at
pre-trial, trial and appellate levels).

 

17.  Conflict. If any of the terms contained in this Agreement conflict with any
of the terms contained in the Company Note, the terms of the Company Note shall
prevail. In all other respects, this Agreement shall remain unchanged and in
full force and effect.

 

The balance of this page intentionally left blank – signature page follows

 

 

 

 

IN WITNESS WHEREOF, the Parties have executed or caused their duly authorized
representatives to execute this Agreement as on the date set forth above.



  COMPANY:         THWAPR, INC.   (a Nevada corporation)               By:    
Name: Barry Hall   Title: Chief Financial Officer         R. SINGH:            
            RON SINGH

 



 

 

 

EXHIBIT A

LIST OF CRITICAL PAYABLES

 

  Payee   4INFO, Inc.   Ad Store   Alto Tech   AVCO Consulting, Inc.   Bernadine
Santistevan   Bob Rosenblatt   Brenda Pomerance   Brian Atchley   Chiamu M. Lin
  Gravitas Communications   Greenberg Traurig, LLP   Hunter Taubman Weiss LLP  
Island Stock Transfer   June Robinson   Leonard Dreyer   Masurlaw   Matt
Sternberg   mBlox Inc   Mia Lam   Mobigardens Corporation   NetNumber  
Picccante International   Rackspace Managed Hosting   RGB Networks, Inc.   Rose,
Snyder & Jacobs   Scully, Scott, Murphy & Presser PC   Synthetica LTD  
Versatility Software, Inc   Vintage Filing TOTAL

 



 

 

 

EXHIBIT B

FORM OF COMPANY NOTE

 

 

Thwapr, Inc.

CONVERTIBLE LINE OF CREDIT PROMISSORY NOTE

Issuance Date:  February __, 2012 Maximum Principal Amount: U.S. $200,000.00

 

FOR VALUE RECEIVED, THWAPR, INC., a Nevada corporation (the “Company”), hereby
promises to pay to ON DEMAND ______________________or his or its registered
assigns (the “Holder”): (a) the principal amount set forth on the Advance
Schedule annexed hereto as Exhibit A (the “Principal”), up to the maximum
Principal amount of Two Hundred Thousand ($200,000) Dollars (the “Maximum
Principal Amount”), as such Principal amount is (i) increased by Advances made
by the Holder or his Affiliates pursuant to the Agreement referred to below, or
(ii) is reduced pursuant to the Agreement and the terms hereof whether upon
demand for payment, redemption, conversion or otherwise (in each case in
accordance with the terms hereof), and (b) interest (“Interest”) on any
outstanding Principal, at the applicable Interest Rate (as defined below) from
the date set out above as the date of issuance of this Note (the “Issuance
Date”) until the same becomes due and payable, whether upon demand for payment
or acceleration, conversion, redemption or otherwise (in each case in accordance
with the terms hereof). This Note was issued pursuant to the Line of Credit and
Restructuring Agreement, dated as of February __, 2012, between Ron Singh and
the Company (the “Agreement”). Certain capitalized terms used herein shall have
the same meaning as are defined are defined in this Note and in the Agreement.

1.  MATURITY DATE. On the Maturity Date (as defined below), the Company shall
pay to the Holder an amount in cash equal to all outstanding Principal, accrued
and unpaid Interest and accrued and unpaid late charges on such Principal and
Interest. As used in this Note, the term “Maturity Date” shall mean the ten (10)
Business Days after the Holder shall demand payment of this Note.

2.  INTEREST. Interest on this Note shall commence accruing on the Issuance
Date, shall accrue daily at the rate of six percent (6%) per annum (the
“Interest Rate”) on the outstanding Principal amount from time to time, shall be
computed on the basis of a 360-day year comprised of twelve (12) thirty (30) day
months and shall be payable in arrears on the Maturity Date or upon each
Conversion Date by conversion into Common Stock in accordance Section 3 below.
From and after the occurrence and during the continuance of any Event of
Default, the Interest Rate shall automatically be increased to twelve percent
(12%).

3.  CONVERSION OF NOTE; PREPAYMENT. This Note may, at the option of the Holder,
be convertible into shares of Common Stock on the terms and conditions set forth
in this Section 3. “Common Stock” means (i) the Company’s shares of common
stock, $0.001 par value per share, and (ii) any capital stock into which such
common stock shall have been changed or any share capital resulting from a
reclassification of such common stock.

(a)  Conversion Right. On any one or more occasions on or after the date hereof,
the Holder shall be entitled to convert any portion of the outstanding and
unpaid Conversion Amount (as defined below) into fully paid and non-assessable
shares of Common Stock in accordance with Section 3(c), at the Conversion Rate
(as defined below) then in effect. The Company shall not issue any fraction of a
share of Common Stock upon any conversion. If the issuance would result in the
issuance of a fraction of a share of Common Stock, the Company shall round such
fraction of a share of Common Stock up to the nearest whole share. The Company
shall pay any and all transfer, stamp and similar taxes that may be payable with
respect to the issuance and delivery of Common Stock upon conversion of any
Conversion Amount.

(b)  Conversion Rate. The number of shares of Common Stock issuable upon
conversion of any Conversion Amount pursuant to Section 3(a) shall be determined
by dividing (x) such Conversion Amount by (y) the Conversion Price (the
“Conversion Rate”).



 

 

 

(i)  “Conversion Amount” means the sum of (A) the portion of the Principal to be
converted, amortized, redeemed or otherwise with respect to which this
determination is being made, and (B) any accrued and unpaid Interest and Late
Charges with respect to such Principal.

(ii)  “Conversion Price” means, as of any Conversion Date (as defined below) or
other applicable date of determination, the price which is equal to the 75% of
the daily Weighted Average Prices (as defined below) of the Common Stock during
the twenty (20) consecutive Trading Day (as defined below) period immediately
preceding the applicable Conversion Date (as adjusted for any stock split, stock
dividend, stock combination or other similar transaction during any such twenty
(20) Trading Day period).

(c)  Optional Conversion. To convert any Conversion Amount into shares of Common
Stock on any date (a “Conversion Date”), the Holder shall deliver (whether via
facsimile or, e-mail or otherwise), for receipt on or prior to 11:59 p.m., New
York time, on such date, a copy of an executed notice of conversion in the form
attached hereto as Exhibit B (the “Conversion Notice”) to the Company. Following
conversion as aforesaid, the Holder shall provide a copy of such Conversion
Notice to Hunter Taubman Weiss LLP sent via electronic mail to
sweiss@htwlaw.com, or the then legal counsel to the Company, on or prior to the
first (1st) Business Day following such Conversion Date. Within three (3)
Trading Days following a conversion of this Note as aforesaid, the Holder shall
surrender this Note to a nationally recognized overnight delivery service for
delivery to the Company (or an indemnification undertaking with respect to this
Note in the case of its loss, theft or destruction as contemplated by Section
15(b)). On or before the second (2nd) Trading Day following the date of receipt
of a Conversion Notice, the Company shall transmit by facsimile an
acknowledgment of confirmation, in the form attached hereto as Exhibit B, of
receipt of such Conversion Notice to the Holder and the Company’s transfer agent
(the “Transfer Agent”). The Person or Persons entitled to receive the shares of
Common Stock issuable upon a conversion of this Note shall be treated for all
purposes as the record holder or holders of such shares of Common Stock on the
Conversion Date.



 

 

 

(d)  Prepayment.  Prior to a demand for payment of this Note, the Company shall
have the right, at any time upon five (5) Business Days prior written notice to
Holder, to prepay or tender payment in full of the outstanding Principal Amount
of this Note and all Interest accrued hereon.

4.  ADJUSTMENTS.  If the Company at any time on or after the Subscription Date
subdivides (by any stock split, stock dividend, recapitalization or otherwise)
one or more classes of its outstanding shares of Common Stock into a greater
number of shares, the Fixed Conversion Price in effect immediately prior to such
subdivision will be proportionately reduced. If the Company at any time on or
after the Subscription Date combines (by combination, reverse stock split or
otherwise) one or more classes of its outstanding shares of Common Stock into a
smaller number of shares, the Fixed Conversion Price in effect immediately prior
to such combination will be proportionately increased. Any adjustment pursuant
to this Section 4 shall become effective immediately after the effective date of
such subdivision or combination.

5.  VOTING RIGHTS. The Holder shall have the voting rights as the holder of this
Note, as expressly provided in the Agreement.

6.  COLLATERAL. As collateral for all Secured Obligations, the Company hereby
grants to the Holder of this Note a priority senior first Lien and security
interest (the “Security Interest”) on all of the assets and properties of the
Company, including, without limitation, all Technology of the Company (the
“Collateral”). The Company represents to the Holder that the Security Interest
in the Collateral granted to the Holder hereunder (a) constitutes and shall
continue to constitute a legal, valid and, upon the filing of a UCC financing
statement, fully perfected, security interest in the Collateral and (b) is and
shall remain prior and superior to all Liens, rights or claims of all other
Persons.

Holder hereby irrevocably constitutes and appoints Ron R. Singh as the designee
of Holder (“Designee”) to take the actions specified in this Note on behalf of
Holder. The. Company agrees that it will take all action and execute all
documents that may be necessary or desirable and that Designee may reasonably
request to maintain the validity, perfection, enforceability and priority of the
security interest granted hereby in conformance herewith, and Company grants
Holder the right to do the same on its, or on its own, behalf. The Company
agrees that it will do nothing to impair the rights and interests of Holder in
the Collateral, will protect and preserve the Collateral and the right of Holder
to exercise and enforce its rights therein under this Note, and will not, except
in the ordinary course of business, sell, convey or otherwise transfer all or
any part of the Collateral or any rights therein. If this Note shall not be paid
in full on the Maturity Date and thereafter for so long as a default in payment
of this Note shall occur and be continuing (a “Default Event”), Holder shall
have all the rights of a Holder under the UCC, shall have all rights now or
hereafter existing under all other applicable laws, and shall have all the
rights set forth in this Note or any other agreement between the parties hereto.
The Company agrees that Holder, by itself or its agent, may, without notice to
any person and without judicial process of any kind, enter onto any premises or
land owned, leased or otherwise under the real or apparent control of Company or
any agent of Company where Collateral may be or where Holder believes Collateral
may be, and repossess all or any item of the Collateral, removing, disconnecting
or separating all Collateral from any other property. The Company expressly
waives all further rights to possession of the Collateral after and during the
continuance of a Default Event and all claims for injuries suffered as a result
of or loss caused by such entering and/or repossession and/or such removal,
disconnecting or separation. Company shall, upon demand by Holder, assemble the
Collateral and deliver it to Holder, at Company’s expense, at such place or
places to be designated by Holder.



 

 

 

The Company shall reimburse Holder for all of its expenses in connection with
the exercise or protection by Holder of any of its rights and remedies under
this Security Agreement, including without limitation all attorneys’ fees and
expenses.

THE COMPANY HEREBY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, NOTICE AND
JUDICIAL HEARING IN CONNECTION WITH HOLDER’S TAKING POSSESSION OR DISPOSITION OF
ANY OF THE COLLATERAL, INCLUDING, WITHOUT LIMITATION, ANY AND ALL PRIOR NOTICE
AND HEARING FOR ANY PREJUDGMENT REMEDY OR REMEDIES AND ANY SUCH RIGHT WHICH
COMPANY WOULD OTHERWISE HAVE UNDER THE CONSTITUTION OR ANY STATUTE OF THE UNITED
STATES OR OF ANY STATE.

7.  COVENANTS. The Company shall comply with all of its covenants and agreements
set forth in the Agreement.

8.  TRANSFER. This Note and any shares of Common Stock issued upon conversion of
this Note may be offered, sold, assigned or transferred by the Holder without
the consent of the Company.

9.  REISSUANCE OF THIS NOTE.

(a)  Transfer. If this Note is to be transferred, the Holder shall surrender
this Note to the Company, whereupon the Company will forthwith issue and deliver
upon the order of the Holder a new Note (in accordance with Section 15(d)),
registered as the Holder may request, representing the outstanding Principal
being transferred by the Holder and, if less than the entire outstanding
Principal is being transferred, a new Note to the Holder representing the
outstanding Principal not being transferred. The Holder and any assignee, by
acceptance of this Note, acknowledge and agree that, by reason of the provisions
of Section 3(c)(iii) following conversion or redemption of any portion of this
Note, the outstanding Principal represented by this Note may be less than the
Principal stated on the face of this Note.

(b)  Lost, Stolen or Mutilated Note. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note, and, in the case of loss, theft or destruction, of any
indemnification undertaking by the Holder to the Company in customary form and,
in the case of mutilation, upon surrender and cancellation of this Note, the
Company shall execute and deliver to the Holder a new Note representing the
outstanding Principal.



 

 

 

(c)  Issuance of New Notes. Whenever the Company is required to issue a new Note
pursuant to the terms of this Note, such new Note (i) shall be of like tenor
with this Note, (ii) shall represent, as indicated on the face of such new Note,
the Principal remaining outstanding, (iii) shall have an issuance date, as
indicated on the face of such new Note, which is the same as the Issuance Date
of this Note, (iv) shall have the same rights and conditions as this Note, and
(v) shall represent accrued and unpaid Interest and Late Charges, if any, on the
Principal of this Note, from the Issuance Date.

10.  PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this Note is
placed in the hands of an attorney for collection or enforcement or is collected
or enforced through any legal proceeding or the Holder otherwise takes action to
collect amounts due under this Note or to enforce the provisions of this Note or
(b) there occurs any bankruptcy, reorganization, receivership of the Company or
other proceedings affecting Company creditors’ rights and involving a claim
under this Note, then the Company shall pay the costs incurred by the Holder for
such collection, enforcement or action or in connection with such bankruptcy,
reorganization, receivership or other proceeding, including, but not limited to,
attorneys’ fees and disbursements.

11.  CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly drafted by
the Company and the Holder and shall not be construed against any Person as the
drafter hereof. The headings of this Note are for convenience of reference and
shall not form part of, or affect the interpretation of, this Note.

12.  FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege. No waiver shall be effective unless it is in writing
and signed by an authorized representative of the waiving party.

13.  PAYMENTS.  Except as otherwise provided in this Note, whenever any payment
of cash is to be made by the Company to any Person pursuant to this Note, such
payment shall be made in lawful money of the United States of America by a check
drawn on the account of the Company and sent via overnight courier service to
such Person at such address as previously provided to the Company in writing
(which address, in the case of each of the Claimants (as defined in the Initial
Exchange Agreement), shall initially be as set forth on the Schedule of
Claimants attached to the Initial Exchange Agreement); provided that the Holder
may elect to receive a payment of cash via wire transfer of immediately
available funds by providing the Company with prior written notice setting out
such request and the Holder’s wire transfer instructions. Whenever any amount
expressed to be due by the terms of this Note is due on any day which is not a
Business Day, the same shall instead be due on the next succeeding day which is
a Business Day.

14.  CANCELLATION. After all Principal and other amounts at any time owed on
this Note have been paid in full, this Note shall automatically be deemed
canceled, shall be surrendered to the Company for cancellation and shall not be
reissued.

15.  WAIVER OF NOTICE. To the extent permitted by law, the Company hereby waives
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Note and the
Exchange Agreement.



 

 

 

16.  GOVERNING LAW; JURISDICTION; JURY TRIAL. This Note shall be construed and
enforced in accordance with, and all questions concerning the construction,
validity, interpretation and performance of this Note shall be governed by, the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York. The Company hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
The City of New York, Borough of Manhattan, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. The Company hereby irrevocably waives personal service
of process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address it set forth
on the signature page hereto and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. Nothing contained herein shall be deemed or operate to
preclude the Holder from bringing suit or taking other legal action against the
Company in any other jurisdiction to collect on the Company’s obligations to the
Holder, to realize on any collateral or any other security for such obligations,
or to enforce a judgment or other court ruling in favor of the Holder. THE
COMPANY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS NOTE OR ANY TRANSACTION CONTEMPLATED
HEREBY.

17.  CURRENCY. All principal, interest and other amounts owing under this Note
or any Transaction Document that, in accordance with their terms, are paid in
cash shall be paid in US dollars. All amounts denominated in other currencies
shall be converted in the US dollar equivalent amount in accordance with the
Exchange Rate on the date of calculation.

18.  Severability. If any provision of this Note is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this Note
so long as this Note as so modified continues to express, without material
change, the original intentions of the parties as to the subject matter hereof
and the prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties. The parties will endeavor in good
faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).



 

 

 

19.  CERTAIN DEFINITIONS. For purposes of this Note, and in addition to the
other terms defined herein, the following terms shall have the following
meanings:

(a)  “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly controls, is controlled by, or is under common control
with, such Person (it being understood and agreed (x) for purposes of this
definition that “control” of a Person means the power directly or indirectly
either to vote 10% or more of the stock having ordinary voting power for the
election of directors of such Person or direct or cause the direction of the
management and policies of such Person whether by contract or otherwise, (y)
neither the Holder nor any of its Affiliates is an Affiliate of any other holder
of any of the Other Notes or any of their respective Affiliates and (z) neither
any holder of any Other Notes nor any of their respective Affiliates is an
Affiliate of the Holder or any of its Affiliates).

(b)   “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

(c)  “Technology” shall mean all of the Company’s intellectual property,
including but not limited to (i) any and all inventions (whether patentable or
unpatentable and whether or not reduced to practice), ideas, research and
techniques, technical designs, discoveries and specifications, improvements,
modifications, adaptations and derivations thereto, and patents, Patent
Applications, models, industrial designs, inventor’s certificates, and patent
disclosures, together with reissuances, continuations, continuations in part,
revisions, extensions and reexaminations thereof (the “Patents”),
(ii) trademarks (any applications for registration therefor, including any
modifications, extensions or renewals thereof), all service marks, logos, trade
dress, brand names and trade names, assumed names, corporate names and other
indications of origin (whether registered or unregistered) (the “Trademarks”),
(iii) copyrights (whether registered or unregistered and any applications for
registration therefor, including any modifications, extensions or renewals
thereof) (the “Copyrights”), (iv) trade secrets, know-how and confidential
business information and any other information, however documented, that is a
trade secret within the meaning of the applicable trade secret protection Laws,
including without limitation the Uniform Trade Secrets Act (the “Trade
Secrets”); (v)  all computer programs, software design documents, packaged and
unpackaged, including any and all software implementations of algorithms, models
and methodologies, any and all data and collection of data, whether machine
readable or otherwise, descriptions, schematics, flow charts, the raw form and
executable form of the source codes, object codes, bytecode, micro-op codes,
databases and compilations or other work product used to design, plan, organize
and develop any of the foregoing, and all documentation, including user manuals
and training materials, relating to any of the foregoing (the “Software”); (vi)
any and all rights under any and all transcoder licenses and license agreements
that the Company is currently a party to, including but not limited to the
agreement between the Company and RGB; and (vii) any similar or equivalent
intangible assets, properties and rights to any of the foregoing.



 

 

 

(d) “Lien” shall mean, with respect to any asset, any mortgage, lien, pledge,
security interest or similar encumbrance of any kind in respect of such asset,
whether or not filed, recorded or otherwise perfected under applicable law.

(e) “Secured Obligations” shall mean, and shall be limited to, the indebtedness
of the Company, together with all Interest, fees and other charges, arising
under this Note, including, without limitation, all costs incurred by the Holder
in enforcing any of its rights or exercising any of its remedies under this Note
(including but not limited to attorneys’ fees and expenses).

20.  DISCLOSURE. Upon receipt or delivery by the Company of any notice in
accordance with the terms of this Note, unless the Company has in good faith
determined that the matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries, the Company
shall within one (1) Business Day after any such receipt or delivery publicly
disclose such material, nonpublic information on a Current Report on Form 8-K or
otherwise. In the event that the Company believes that a notice contains
material, nonpublic information relating to the Company or its Subsidiaries, the
Company so shall indicate to such Holder contemporaneously with delivery of such
notice, and in the absence of any such indication, the Holder shall be allowed
to presume that all matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries.

21.  MAXIMUM PAYMENTS. Nothing contained in this Note shall, or shall be deemed
to, establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law. In the event that the rate of
interest required to be paid or other charges under this Note exceeds the
maximum permitted by such law, any payments in excess of such maximum shall be
credited against amounts owed by the Company to the Holder and thus refunded to
the Company.

 [Signature Page Follows] 

 

 

  

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.

 

  THWAPR, INC.   By:      

Name: Barry Hall

Title: Chief Financial Officer

     

 

 

Accepted and agreed:

 

 

By:______________________

Its:______________________

 



 

 

 

EXHIBIT C

DEFINITION OF BUSINESS OF THE COMPANY

The Company has developed systems, applications and software that allow users
and brands to share pictures and video to mobile phone users regardless of
device, platform or carrier. The Company believes that its technology enables
users to easily capture and share pictures and videos on their phones with other
mobile and desktop users and in to social networks. The Company plans to derive
revenues from banner and video advertising on its mobile and desktop websites
and from mobile media messaging fees from brand sponsors and content owners. The
company also plans to sell premium services to users and brands via
subscriptions and other fees.

 



 

 